Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Continuation of 5 of PTO-303
	The amendment to claim 9, overcomes the rejections under 35 U.S.C. §112 (a) or first paragraph (pre-AIA ).  

Continuation of 7(b) of PTO-303
The amended claims will remain rejected as follows, for the reasons as set forth in the set forth in the last Office Action (mailed Apr. 16, 2021) on pages 4-13:
Claims 5, 6, 9, 11, 13-15, 17, 18, 22, 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Candiani as evidenced by Riboldi, Hickman, and Larkin in view of Bowlin and Yost.
Claims 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Candiani as evidenced by Riboldi, Hickman, and Larkin in view of Bowlin and Yost as applied to claims 5, 6, 9, 11, 13-15, 17, 18, 22, 24 and 25, and further in view of Kummer.
	
Continuation of 12 of PTO-303
The amendment to claim 9 overcomes the rejection under 35 U.S.C. 112, first paragraph of claim 9.  However, Applicant’s arguments are found unpersuasive with respect to the rejections under 35 U.S.C. 103(a). 

Response to Applicant’s remarks
Applicant argues that the results from Candiani show that the initial myosin expression of the static group and the dynamically stretched muscle constructs after 8 days in culture and prior to stretching were comparable (day 0 or 8 days in culture) as demonstrated in Figs. 2 and 4, myosin expression increased in both constructs after the onset of stretching in dynamically stretch group (day 7 or 15 days in culture) and that continued applied stretching increased myosin expression in the dynamically stretched muscle construct compared to the static muscle construct (day 10 or 18 days in culture) (Remarks pg. 8 para. 1).  Applicant argues in contrast to the construct disclosed in Candiani, the claimed construct expressed a trend of decreasing myosin expression 15-17 days after the muscle constructs were seeded compared to the proliferation group which was analyzed after three days in culture with no cyclic stretching (Remarks pg. 8-9 bridging para.).  Although there appears to be a trend in decreasing myosin expression in construct described in the Specification in Example 2 and Fig. 9, it is unclear whether the results are commensurate in scope with the claims.  The claims are broader than the method used to produce the data and it is not clear if any step of the claimed invention results in the decrease in myosin expression over time in the constructs.  For instance, it is noted that the claims do not indicate the time in culture of the constructs and, therefore, can be cultured for longer or shorter periods of time compared to example disclosed in the specification where the constructs are cultured for 10 days prior to cyclic stretching the constructs.  It is also noted that construct disclosed in Candiani had undergone 10 days of stretching, whereas construct disclosed in the instant specification has only undergone 4-6 days of stretching.  
Applicant argues that the claimed construct’s trend in decreasing myosin expression 15-17 days after seeding with the recited cyclical stretching is opposite of the trend reported Candiani which reports an increase in myosin expression 15-18 days after seeding (Remarks pg. 9 para. 3).  Although the data shows a trend in decreasing myosin expression in the muscle construct described in the Specification in Example 2 and Fig. 9, the data is not commensurate in scope with the claim invention.  The claimed composition is broader than the compositions for generating the data in the declaration.  Specifically, the constructs in the specification have particular amounts of cells and have particular bladder acellular matrix collagen scaffolds (0095, 0097-0098, 0117 of published application).  Therefore, it is unclear if the same effects would be achieved under different conditions, such as when the construct contains a different collagen containing scaffold.  Additionally, the time of culturing is not be claimed in the product-by-process type limitations of claim 5.  Furthermore, it is unclear if time after seeding is a fair comparison between the muscle construct taught by Candiani and the construct disclosed in the instant specification, since the Candiani construct has undergone 10 days of stretching, whereas construct disclosed in the instant specification has only undergone 4-6 days of stretching.  Therefore, it is unclear that the comparison of the expression levels of myosin of the constructs of Candiani and the example in the instant application culture based on the same number of days from seeding are truly equivalent comparisons.  Also, it is unknown whether the muscle construct of Candiani would have lower levels of myosin compared to the “Proliferation” group of the instant specification similar to the “Differentiation” or “Mixed” groups.  

In addition, Applicant argues that construct in Candiani is stretched with a 3.4 % substrate deformation where the support in claim 24 is stretched between 5-15 % greater in length than the static and this would in combination with the differences in stretching times would result in two distinct muscle constructs (Remarks pg.10 para. 1).  However, these arguments were not found to be persuasive, since cyclic stretching patterns disclosed in Candiani are within the claimed range.  Specifically, it is noted that the first time period of Candiani would be around 2 ½ minutes long which is within the claimed range of the time for the first time period of 2 to 10 minutes and Candiani teaches the overall deformation including stretching of the samples was 6.7% which is within the claimed range of stretching the construct of 5-15% in length (pg. 70 Col. 1 para. 2).  Therefore, it is unclear which, if any, of the product-by-product type limitations recited in claim 5 result in a decrease of myosin expression in the muscle construct. 
Applicant argues that Kummer does not remedy the deficiencies of Candiani, Riboldi, Hickman, Larkin, Bowlin and Yost (Remarks pg. 10 para. 4).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Candiani, Bowlin and Yost were not found to be persuasive as explained above.

Examiner Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632